EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryce Miller on 10/29/21.

The application has been amended as follows:
Abstract:
In line 1, “by means of” will be deleted.
In line 4, “has at least one liquid transport means,” will be deleted.

Specification:
Section Headers will be added as follows:
on page 1, line 2, the header “Field of the Invention” will be added.
on page 1, line 18, the header “Background” will be added.
on page 2, line 24, the header “Summary of the Invention” will be added.
on page 8, line 20, the header “Brief Description of the Drawings” will be added.
on page 8, line 31, the header “Detailed Description” will be added.

 

	at least one actuator for changing the implant from a first implant geometry to a second implant geometry, the implant having a different geometric shape and volume in the second implant geometry than in the first implant geometry, the at least one actuator comprising a swellable polyelectrolytic hydrogelto the filling;
	at least one stimulation electrode contact disposed in a first side of the implant;
	 at least one liquid-transport means disposed in a second side of the medical implant opposite the first side, and configured to supply liquid present outside the implant to the , wherein the filling is enclosed within the implant between the at least one electrode contact and the liquid-transport means; and
	 unidirectional conductive reinforcement fibers extending in or on the second side of the implant and configured to limit a lateral expansion of the implant, wherein the implant is configured to supply the electric or electromagnetic field to the filling through the fibers.

	






Claim 2 will be replaced by:
2. The implant as claimed in Claim 1, wherein the filling contains an ionic medicament.
In Claim 3, “and/or” will become “or”
Claim 5 will be replaced by:
5. The implant as claimed in Claim 1, wherein the fibers cannot absorb forces in an axial direction of the implant.
Claim 6 will be replaced by:
6. The implant as claimed in Claim 1, wherein the fibers are carbon fibers.
Claim 7 will be replaced by:
7. The implant as claimed in Claim 1, wherein the filling includes polyacrylamide.
Claim 8 will be replaced by:
8. The implant as claimed in Claim 1, wherein the fibers have a linked structure.
Claim 9 will be replaced by:
9. The implant as claimed in Claim 1, wherein the implant is in a form of a cochlear implant.
Claim 10 will be replaced in its entirety by:
10. A method to explant the shape-adaptive medical implant of Claim 1, the method comprising:
	implanting the shape-adaptive medical implant of Claim 1 in a patient;
	supplying the electric or electromagnetic field to the filling through the unidirectional conductive reinforcement fibers of the implant, and thus reducing the implant in volume; and
	explanting the implant from the patient.   
Claim 11 will be replaced by:
11. The implant as claimed in Claim 1, wherein the unidirectional conductive reinforcement fibers have a fiber direction transverse to a longitudinal direction of the actuator.
Claims 12-13 will be cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claim 1 as presented above and taken as a whole. Note that given the positively recited enclosure of the polyelectrolyte hydrogel in the implant, inter alia, it is taken as part of the structural limitations of the claim. The closest prior art is US 8843216 to Wallace, yet it fails to teach unidirectional conductive reinforcement fibers extending in or on the second side of the implant, which is the same side where the liquid transport means is disposed in, and configured to limit a lateral expansion of the implant, wherein the implant is configured to supply the electric or electromagnetic field to the filling through the fibers, in combination with the other limitations presented in Claim 1. Claim 10 requires all the limitations of Claim 1, and is thus also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792